       Case 4:05-cr-00009-BMM Document 136 Filed 09/21/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                             CR-05-09-GF-BMM

                 Plaintiff,

       vs.
                                                            ORDER
 JITTAWEE CURLY BEARCUB,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 2, 2021. (Doc. 132.) Jittawee

Bearcub (Bearcub) filed an objection on September 16, 2021. (Doc. 133.) The

Court reviews de novo findings and recommendations to which a party objects. 28

U.S.C. § 636(b)(1).

      Judge Johnston conducted a revocation hearing on August 31, 2021. (Doc.

128.) The United States accused Bearcub of violating his conditions of supervised

release by 1) using methamphetamine; 2) by failing to report to his probation

officer as directed; and 3) by failing to report for substance abuse testing. (Doc.

125.) At the revocation hearing, Bearcub admitted to violating the terms of his

supervised release 1) using methamphetamine; 2) by failing to report to his
        Case 4:05-cr-00009-BMM Document 136 Filed 09/21/21 Page 2 of 4




probation officer as directed; and 3) by failing to report for substance abuse testing.

(Doc. 128.) Judge Johnston found the violation Bearcub admitted is serious and

warrants revocation of Bearcub’s supervised release. Judge Johnston

recommended Bearcub be incarcerated for 8 months, with a lifetime of supervised

release to follow, with the first 60 days of supervised release in a secure inpatient

drug treatment facility and the next 180 days in a residential re-entry center, if he is

eligible. (Doc. 132.) Bearcub was advised of his right to appeal and his right to

allocute before the undersigned. (Doc. 128.)

        Bearcub now opposes Judge Johnston’s Findings and Recommendations,

objecting to the length of his sentence of imprisonment. (Doc. 133.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as Bearcub’s objection. The undersigned conducted a revocation hearing

on September 20, 2021. (Doc. 135.) Bearcub and his attorney were allowed to

allocute before the undersigned. (Id.) The Court has also considered the 18 U.S.C.

§ 3553(a) factors and agrees with Judge Johnston’s Findings and

Recommendations.

      Bearcub’s violation of his conditions of supervised release represents a

serious breach of the Court’s trust. This violation proves serious. Judge Johnston

has recommended that the Court revoke Bearcub’s supervised release and commit

him to the custody of the Bureau of Prisons for 8 months (132.) Judge Johnston
        Case 4:05-cr-00009-BMM Document 136 Filed 09/21/21 Page 3 of 4




further recommended a ifetime of supervised release to follow, with the first 60

days of supervised release spent in a secure inpatient drug treatment facility and

the next 180 days in a residential re-entry center, if he is eligible. (Id.)

Accordingly,

      IT IS HEREBY ORDERED that Bearcub’s objection is denied. Judge

Johnston’s Findings and Recommendations, (Doc. 132) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Jittawee Curly Bearcub be

sentenced to the custody of the Bureau of Prisons for 8 months, with a lifetime of

supervised release to follow, with the first 60 days of supervised release in a secure

inpatient drug treatment facility, such as Connections Corrections, and the next180

days of supervised release spent in a residential re-entry center, if eligible. This

sentence should run concurrent with the sentences imposed in causes CR-07-117-

GF-BMM and CR-18-83-GF-BMM.

       DATED this 20th day of September, 2021.
Case 4:05-cr-00009-BMM Document 136 Filed 09/21/21 Page 4 of 4
